DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-16 and 18-22 are pending.
Claims 2 and 17 are cancelled.


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record:
LIU (US 2013/0311958 A1), hereinafter ‘Liu’
DAVID (US 2016/0148850 A1), hereinafter ‘David’
Maeritz (US 2004/0241885 A1), hereinafter ‘Maeritz’
Zafar et al. (US 2007/0288219 A1)
Claims 1, 3-16 and 18-22 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
Liu teaches:
A method of controlling an industrial process, the method comprising: (Liu: “The present invention relates to lithographic apparatuses and processes, and more particularly to tools for co-optimizing illumination sources and masks for use in lithographic apparatuses and processes.” --- paragraph 0018; “FIG. 13 schematically depicts an exemplary lithographic where using the processes of the present invention onto the lithographic process reads on “controlling an industrial process”.)
receiving object data representing one or more parameters …; (Liu: “From this design, a full set of clips 302 is extracted, which represents all the complicated patterns in the design 300 (typically about 50 to 1000 clips).” --- paragraph 0047; “As generally shown in 304, a small subset of clips 306 (e.g. 15 to 50 clips) is selected from the full set 302.  As will be explained in more detail below, the selection of clips is preferably performed such that the process window of the selected patterns as closely as possible matches the process window for the full set of critical patterns.” --- paragraph 0048; “The photolithographic masks referred to above comprise geometric patterns corresponding to the circuit components to be integrated onto a silicon wafer.” --- paragraph 0006; “For example, a geometrical correlation between each of the clips can be calculated, and sorting methods can be performed to group the most similar clips together.” --- paragraph 0085) (The patterns read on “one or more parameters”, and the geometry of the patterns read on “object data representing one or more parameters”, where the obtaining or acquiring geometry data for the clips in order to determine geometrical correlation reads on “receiving object data representing one or more parameters”.)
receiving context data representing a plurality of context parameters that are parameters of the industrial process that vary between product units within the set; (Liu: “For example, as shown in FIG. 8, the pattern selection according to this embodiment begins in S802 by calculating the diffraction order behavior for each of the full set of clips 302.” --- paragraph 0084; “In step S804, the calculated diffraction orders of the full set of clips are compared and in step S806, the clips are grouped according to their diffraction order The diffraction order behavior reads on “context data”, where the calculated diffraction orders being received by step S804 module from step S802 reads on “receiving context data”, and the diffraction orders of the full set of clips with varying diffraction order distribution read on “a plurality of context parameters that are parameters of the industrial process that vary between product units”.)
defining, by statistical analysis of the object data, a first partitioning that assigns membership of the product units of the set between two or more subsets, the product units in each subset sharing one or more characteristics observed in the object data; (Liu: “In step S804, the calculated diffraction orders of the full set of clips are compared and in step S806, the clips are grouped according to their diffraction order distribution.  For example, a geometrical correlation between each of the clips can be calculated, and sorting methods can be performed to group the most similar clips together. In step S808, one clip from each of the groups are selected.  For example, S806 includes forming five to fifteen groups of clips, and one clip is randomly selected from each group.  FIGS. 9A-N and 9O illustrate example diffraction order distributions 902A-N and 902O for fifteen individual clips that have been calculated from a set of full clips.” --- paragraphs 0085-0086, figures 8 and 9A-O) (The grouping reads on “membership”, and grouping the clips or the sorting process reads on “defining … a first partitioning that assigns membership”, the calculating a geometrical correlation and randomly selecting read on “statistical analysis”, the five to fifteen groups of clips read on “subsets” where the each of the full set of clips belong to at least one of the five to fifteen groups of clips, and the diffraction order distributions reads on “one or more characteristics” as illustrated in figures 9A-O.) 
identifying, at least in part based on the first partitioning of the product units and the context data, a set of one or more relevant context parameters among the context parameters; and (Liu: “According to certain aspects, the present invention enables full chip pattern coverage while lowering the computation cost by intelligently selecting a small set of critical design patterns from the full set of clips to be used in source and mask optimization.  Optimization is performed only on these selected patterns to obtain an optimized source.  The optimized source is then used to optimize the mask (e.g. using OPC and manufacturability verification) for the full chip, and the process window performance results are compared.” --- abstract; “Some advantages of the diffraction order based pattern selection method described in connection with FIG. 8 versus the other methods are that no starting condition is required (e.g. starting illumination source), no resist model is required, and no models are required.  It only requires the target pattern, so it is process-independent.” --- paragraph 0088; “In 316, after the selected patterns meet lithography performance spec as determined in 312, the optimized source 314 will be used for optimization of the full set of clips.” --- paragraph 0052) (Determining or selecting target patterns to obtain optimization where the target patterns have respective diffraction order distributions reads on “identifying … a set of one or more relevant context parameters among the context parameters”, and doing so based on grouping which is based on determining diffraction order behaviors reads on “at least in part based on the first partitioning of the product units and the context data”.)
controlling the industrial process for new product units at least partially by reference to the identified set of relevant context parameters among context parameters of the new product units. (Liu: “Accordingly, a need remains for a technique that can optimize a source for multiple clips of designs representing all the complicated design layouts in the full where using the processes of the present invention onto the lithographic process reads on “controlling the industrial process”).

Liu does not explicitly teach: receiving object data representing one or more parameters measured in relation to a set of product units that have been subjected to chemical, physical, electrical or mechanical processing of the industrial process; wherein the number of identified relevant context parameters used to control the industrial process for the new product units is less than the number of context parameters identified in the received context data, so that some product units subjected to different variations of the industrial process are grouped together for the control of the industrial process for the new product units.
David teaches: 
receiving object data representing one or more parameters measured in relation to a set of product units that have been subjected to chemical, physical, electrical or mechanical processing of the industrial process. (David: “In step 602, a target is selected.  In one embodiment, the target is an overlay measurement (e.g., IBO measurement, DBO measurement, where the lithographic process of overlaying reads on “chemical, physical, electrical or mechanical processing”.) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu and David before them, to modify optimizing performance of the lithographic processes to incorporate various measured data and information related to the lithographic apparatuses and processes.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve evaluating the target performance with associated measured, actual parameter values (David: “In step 604, the parameters that are useful in evaluating the target are identified, and in step 606, input data relevant to the parameters is collected.  Every set of input data is associated with a specific output or target.  For example, a set of measured and observed values can be associated with an overlay offset.” --- paragraph 0066).

However, Liu and David do not teach or fairly suggest the following limitations as part of the totality of the claim:
wherein the number of identified relevant context parameters used to control the industrial process for the new product units is less than the number of context parameters identified in the received context data, so that some product units subjected to different variations of the industrial process are grouped together for the control of the industrial process for the new product units.

In addition, Examiner submits that Maeritz teaches improving a semiconductor manufacturing process by improving the quality of monitoring the process by first grouping a lot of manufactured product units into multiple groups based on process parameters that the product units have gone through, and then selecting a random sample from each of the group to measure the quality of the process, as opposed to, arbitrarily selecting a random sample from the entire lot of the manufactured product units that may have been subject to varying manufacturing process parameters.
However Maeritz does not teach or fairly suggest the following limitations as part of the totality of the claim:
wherein the number of identified relevant context parameters used to control the industrial process for the new product units is less than the number of context parameters identified in the received context data, so that some product units subjected to different variations of the industrial process are grouped together for the control of the industrial process for the new product units.

Independent claims 14 and 15 include similar limitations and reasons for allowance as independent claim 1.
Claims 3-13 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 3-13 are allowable.
Claims 16 and 18-22 are dependent claims of claim 15. The claim 15 is allowable, and therefore, claims 16 and 18-22 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/M.W.C./
Examiner
Art Unit 2116



/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116